Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 20, 2022

The Court of Appeals hereby passes the following order:

A22A1592. DEWAYNE DEON THOMAS v. THE STATE.

      In 2019, Dewayne Deon Thomas entered a non-negotiated guilty plea to
possession of cocaine with intent to distribute, possession of methamphetamine with
intent to distribute, possession of marijuana with intent to distribute, and failure to
maintain lane. Thomas was sentenced to ten years with seven to be served for each
of the three possession convictions and one year to be served on the conviction for
failure to maintain lane, with all four sentences to be served concurrently. Thomas did
not appeal his convictions, but instead filed a “Motion to Release, Remove, and
Discharge all Charges Pursuant to Case Number 18-B-03689-3” and a “Motion for
a Bill of Particular,” both of which appear to challenge the validity of his convictions.
The trial court denied his motions, and he filed this appeal.1 We lack jurisdiction.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Because Thomas is not authorized to




      1
         Thomas’s notice of appeal was directed to the Supreme Court, which
transferred the case here. See S22A0902 (May 17, 2022).
collaterally attack his conviction in this manner, this appeal is hereby DISMISSED.
See id.; Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009).

                                      Court   of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/20/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.